Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that suggesting through hindsight that Fronk may be able to receive a supply of steam is immaterial, since claim 1 does not recite “able to receive”.
However, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. In the instant case, it appears that steam is the material that it is worked upon by the claimed apparatus and does not impart patentability to the claims. Therefore, Fronk meets this claim limitation.

Applicant argues that Santoianni refers to generation of plasma torches and injecting a high temperature plasma heated gas into the bed and that the present invention discloses a flame within the reaction chamber and therefore the office actions conflation of plasma with flame is improper and for that reason, Santoianni does not support the 103 rejection of claims 1-7 and 9-10.
However, the claims do not require a non-plasma flame torch. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., non-plasma flame within the reaction chamber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, the claim recites that the torch nozzle is adapted to (i.e. able to) generate at least one flame. The claim does not require a flame actually be produced. Additionally, it appears that plasma torches are able to produce a flame. See rebuttal reference US 5319176 at col. 1, lines 5-15. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fronk (US 2016/0365593) in view of Detering (US 6395197) and Lynum (US 5725616).
Fronk teaches an apparatus for processing an input material (abstract) comprising a reactor vessel defining a combustion zone (para. 0021; fig. 2, #42), the reactor vessel having at least one torch (para. 0022), the reactor vessel having at least one input port for receiving the input feedstock proximate to the torch (para. 0021, fig. 2, #21), the reactor vessel further having an output for discharging a primary reactor output stream (para. 0023; fig. 2, #28), at least one cooler coupled to receive the primary output stream and operable to cool the primary output stream and generate a secondary output stream (para. 0026; fig. 3, #50), a scrubber and PSA (scrubber and PSA meets limitation of a separator) that receives the secondary output stream from the cooler, the scrubber and PSA operable to further extract at least one gas from the secondary output stream (para. 0028, 0031; fig. 3, #54, 66).
Fronk fails to teach one input for a combustible torch fuel to at least torch nozzle, the at least one torch nozzle being adapted to generate at least one flame within said reactor.
Detering, however, teaches an apparatus for processing input material (abstract) wherein a plasma flame torch includes an input for a combustible torch fuel (hydrogen, etc; col. 8, lines 4-11) that produces a plasma (flame) within the reactor (col. 7, line 60-col. 8, line 20).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a plasma flame torch in Fronk that includes an input for a combustible torch fuel (hydrogen, etc; col. 8, lines 4-11) that produces a plasma (flame) within the reactor in order to provide a configuration known in the art as taught by Detering.
Fronk fails to teach a feedback line between the separator and the reactor vessel, for providing a portion of the extracted at least one gas to the at least one torch nozzle. 
Detering teaches that the plasma flame torch includes an input for combustible fuel including hydrogen (col. 8, lines 4-11).
Fronk teaches that the gas produced by separator comprises hydrogen (syngas, para. 0031).
Additionally, Lyman teaches an apparatus for reducing discharge of CO2 (abstract) wherein hydrogen produced by a process is recycled back to the reactor plasma torch (claim 2).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a feedback line between the separator and the reactor vessel for providing a portion of the extracted gas to the at least one torch nozzle in Fronk as Detering teaches that the plasma flame torch includes an input for combustible fuel including hydrogen and Fronk teaches that the gas produced by separator comprises hydrogen and because Lyman teaches that such a feedback line is well known in the art.
Regarding claim 1, Fronk teaches multiple inputs for the reactor vessel (these inputs are able to receive a supply of steam absent a showing to the contrary; fig. 2, #22, 36; para. 0021).
Regarding claims 3-5, Detering teaches a plasma flame torch includes an input for a combustible torch fuel (hydrogen, methane, oxygen, etc; col. 8, lines 4-11).
In the alternative regarding claims 3-6, it appears that these limitations are drawn to materials worked on by the apparatus. As the apparatus is able to work on the materials recited in claims 3-6, it appears that the prior art meets these limitations. See MPEP 2115.
Regarding claim 7, Fronk teaches input is directed proximally to the tip of the flame (in a downward direction) such that the feedstock necessarily intersects the flame at a 90 ± 60 degrees (fig. 2, #22, 46, 30, 45).
Regarding claim 9, Detering teaches Detering teaches a plasma flame torch includes an input for a combustible torch fuel (hydrogen, methane, col. 8, lines 4-11). The claim recites the fuel comprises less than 10% nitrogen; this limitation includes a value of 0% nitrogen. As Detering recites nitrogen in the alternative, it appears that Detering meets this limitation (including 0% nitrogen).
Regarding claim 10, Fronk teaches a preheater for preheating the input feedstock prior to introduction into the reactor vessel (fig. 2, #48; para. 0024).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fronk (US 2016/0365593) in view of Detering (US 6395197) and Shimada (US 2005/0217483) and Lynum.
Fronk teaches an apparatus as described above in claim 1, but fails to teach the combustible torch fuel comprises acetylene.
Detering, however, teaches that the torch fuel comprises a reductive gas (col. 8, lines 4-11).
Shimada teaches that acetylene is a reductive gas (claim 9).
As Detering teaches that the torch fuel comprises a reductive gas and Shimada teaches that acetylene is a reductive gas, it would have been obvious to one of ordinary skill in the art to provide acetylene in Fronk.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fronk (US 2016/0365593) in view of Detering (US 6395197) and either one of Covell (US 4520760) and Gerstweiler (US 6571747) and Lynum.
Fronk teaches an apparatus as described above in claim 1, but fails to teach the cooler is further operable to precipitate solid impurities from the primary reactor output stream.
Covell, however, teaches an apparatus for processing input material (col. 1, lines 5-10) wherein a reaction product gas is cooled for the purpose of precipitating solid impurities (col. 2, lines 20-55).
Gerstweiler teaches an apparatus for processing input material (abstract) wherein an output stream from a reactor is sent to a cooler for the purpose of precipitating solids from the gas stream (col. 5, line 60-col. 6, line 15).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the output gas stream sent to a cooler in Fronk in order to precipitate solids as taught by Covell and Gerstweiler, respectively.

Claim 1, 3-7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fronk (US 2016/0365593) in view of Detering (US 6395197) and Santoianni (US 2012/0061618) and Lynum.
Fronk teaches an apparatus as described above in claim 1.
If Fronk fails to teach a torch nozzle, Santoianni will be relied upon herein. 
Santoianni teaches an apparatus for processing input material (abstract) wherein plasma torches comprise nozzles for the purpose of flowing gases to the plasma (flame) (para. 0038, 0047).
Therefore, it would have been obvious to one of ordinary skill in the art to provide plasma torches comprising nozzles in Fronk in order to flow gases to the plasma (flame) as taught by Santoianni.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fronk (US 2016/0365593) in view of Detering (US 6395197) and Shimada (US 2005/0217483) and Santoianni and Lynum.
Fronk teaches an apparatus as described above in claim 1, but fails to teach the combustible torch fuel comprises acetylene.
Detering, however, teaches that the torch fuel comprises a reductive gas (col. 8, lines 4-11).
Shimada teaches that acetylene is a reductive gas (claim 9).
As Detering teaches that the torch fuel comprises a reductive gas and Shimada teaches that acetylene is a reductive gas, it would have been obvious to one of ordinary skill in the art to provide acetylene in Fronk.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fronk (US 2016/0365593) in view of Detering (US 6395197) and Santoianni and Lynum and either one of Covell (US 4520760) and Gerstweiler (US 6571747).
Fronk teaches an apparatus as described above in claim 1, but fails to teach the cooler is further operable to precipitate solid impurities from the primary reactor output stream.
Covell, however, teaches an apparatus for processing input material (col. 1, lines 5-10) wherein a reaction product gas is cooled for the purpose of precipitating solid impurities (col. 2, lines 20-55).
Gerstweiler teaches an apparatus for processing input material (abstract) wherein an output stream from a reactor is sent to a cooler for the purpose of precipitating solids from the gas stream (col. 5, line 60-col. 6, line 15).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the output gas stream sent to a cooler in Fronk in order to precipitate solids as taught by Covell and Gerstweiler, respectively.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735